Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 1 of 41

MICHAEL A. KORNSTEIN
SUSAN CARROLL PICOTTE
PHILLIP G, STECK

KELLY L. MALLOY POSGODA
DAVID Cc, ROWLEY

CARLO A.C, DE OLIVEIRA +

DENNIS W. HABEL
CAROLINE W. T. LANG
BRETT BD. FRENCH +
COLIN D. DWYER
BRIAN D, DEINHART

*ALSO AGMITTED IN VERMONT
EALSO ADMITTED IN MASSACHUSETTS:

By ECF

Honorable P. Kevin Castel
United States District Judge

COOPER

AERVING

ATTORNEYS AT LAW + ESTABLISHED 1785

coopererving.com

COOPER ERVING & SAVAGE LIP
39 NORTH PEARL STREET
ALBANY, NEW YORK 12207-2797
(518) 449-3900
FACSIMILE (518) 432-3111

CLIFTON PARK OFFICE
1520 CRESCENT ROAD — SUITE 400
CLIFTON PARK, NEW YORK 12065
(518) 374-0716

SARATOGA SPRINGS OFFICE
63 PUTNAM STREET
SARATOGA SPRINGS, NEW YORK 12866
(518} 244-9918

July 30, 2019

United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Peari Street

New York, New York 10007-1312

Re: Steck v. DiNapoli, et al., 19-cv-05015 (PKC)

Dear Judge Castel:

JAMES FENIMORE COOPER
(1888-1936)

WM. VAN RENSSELAER ERVING
(1925-1940)

B. JERMAIN SAVAGE
(1910-1852)

SENIOR COUNSEL
TERRANCE P. CHRISTENSON

OF COUNSEL
CHRISTOPHER P. FLINT*
PAUL F. PWYER

DAVID R. GREEN

REPLY TO ALBANY OFFICE
Psteck@coorERERVING.COM
DIRECT DIAL: (618) 432-3178

This letter responds to defendants’ pre-motion letter dated July 25, 2019. Plaintiffs
submit this letter in response and atiach a copy of their complaint for the convenience of the

Court.

Introduction

This case challenges the validity under the United States Constitution of the Outside
Income rules adopted by the New York State Committee on Legislative and Executive
Compensation. The Committee banned lawyers, businessmen, pharmacists, and others from
continuing to work in their business if they wanted to continue serving as or become New York
State Legislators. This would create a class of professional legislators and exclude numerous

citizens from service as described in the Complaint ff 50k, 51, and 52.

 

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 2 of 41

Pre-motion letter
July 25, 2019
Page 2

Stay or Adjournment of the proceedings

Dismissal of this preceeding is inappropriate. The Attorney General has sought to appeal
the ruling of New York State Supreme Court Justice Ryba holding that the Committee acted
ultra vires, that is outside the powers delegated to it by the Legislature. It was empowered to
determine legislative salary and nothing more. The Attorney General, by appealing, has
expressed its belief that Justice Ryba’s decision is incorrect. Therefore, it cannot rely on her
decision to gain dismissal of this case.

On the other hand, plaintiffs would consent to an adjournment or stay of the proceedings
for a period of three months, Defendants allege in their letter that they have filed a notice of
appeal of the State court decision invalidating the outside income rules. However, under New
York law, that act merely preserves one’s right to appeal. It does not mean an appeal will be
perfected. After the three month period, defendants should report whether or not they intend to
perfect their appeal. If they are irreversibly committed to perfecting their appeal, they should say
so now, so that an appropriate schedule for this litigation could be set.

If the State court judgment invalidating the ban on outside income were unexpectedly
reversed, plaintiffs would be in the very difficult position of having to request a stay of the State
statute by order to show cause, which might well have very limited duration, and then
proceeding to immediately file a motion for preliminary injunction. This process needs to be
taken into account in a scheduling order if defendants are in fact appealing Judge Ryba’s ruling.

There is, however, one part of this case will not be moot even if there is no appeal of the
State court decision adverse to defendants. ff 94 and 95 of the Complaint allege that tying
legislative pay to passage of an on-time budget violates the First Amendment. This is a rule that
was in effect at the time plaintiffs entered the New York State Assembly. Legislative Law § 5(1)
(“if legislative passage of the budget as defined in subdivision three of this section has not
occurred prior to the first day of any fiscal year, the net amount of any such bi-weekly salary
installment payments to be paid on or after such day shall be withheld and not paid until such
legislative passage of the budget has occurred”).

Plaintiffs will need to amend the factual portion of their complaint and Count I to make
perfectly clear that this challenge applies to current New York State law as well as to the
legislation enacted by the Commission, although that is stated in the “Wherefore” clause of the
Complaint, { F.

Colorado River Abstention Doctrine

 

Prior to addressing the Colorado River abstention doctrine, plaintiff points out that the
United States Supreme Court recently held that there are no State procedural prerequisites to
asserting a § 1983 claim. Knick v. Township of Scott, 2019 U.S. LEXIS 4197 (Supreme Court,
June 21, 2019). The present case involves entirely different parties and entirely different issues
than the State court litigation relied on by defendants. Plaintiffs are asserting a violation of their
Federal constitutional rights. Therefore, the State court litigation does not impact this case
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 3 of 41

Pre-motion letter
July 25, 2019
Page 3

unless the State court judgment invalidating the Outside Income restrictions is upheld on appeal,
which would leave this court with only the issue of linking legislative pay to an on-time budget
to decide.

The Attorney General, in relying on the Colorado River abstention doctrine, raises the
spectre of piecemeal litigation. The general rules of law relating to Colorado River abstention
are well-established and rebut the allegations of the Attorney General:

e There is a heavy presumption in favor of jurisdiction in the federal courts. Bethlehem
Contracting Co. vy. Lehrer/McGovern, Inc., 800 F.2d 325, 327 (2d Cir. 1986); Cadle Co. v.
Cohen, 1999 U.S, App. LEXIS 5210 *4 (2d Cir. 1999) (citing Moses H. Cone Memorial Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 16 (1983); AM Broadband, LLC vy. First Fin. Ins. Co., 2009
U.S. Dist. LEXIS 9677 * 14 (D.Conn. 2009).

e There is no bar to parallel Federal and State proceedings. Ordinary principles of res judicata
and collateral estoppel are typically sufficient to prevent inconsistent determinations in the
Courts. Woodford v. Cmty. Action Agency of Greene County, 239 F.3d 517, 522 (2d Cir. 2001);
Gregory v. Daly, 243 F.3d 687, 702 fn. 13 Qd Cir. 2001); Fischmann v. VisionTel, 934 F. Supp.
115, 118 (S.D.N.Y. 1996).

e Abstention is appropriate only in exceptional and rare circumstances, Royal & Sun Alliance
Ins, Co. of Can. v. Century Int'l Arms, Inc., 466 F.3d 88, 94 (2d Cir. 2006); Cadle Co. v. Cohen,
1999 U.S. App. LEXIS 5210 *6 (2d Cir. 1999); Bethlehem Contracting Co. v. Lehrer/McGovern,
Inc., 800 F.2d 325, 328 (2d Cir. 1986).

e It is not incumbent on the plaintiffs to demonstrate why jurisdiction should be exercised;
defendants must establish exceptional circumstances. Village of Westfield v. Welch's, 170 F.3d
116, 122 (2d Cir. 1999).

e There must be some strong countervailing policy reason against jurisdiction to establish
exceptional circumstances. FDIC v. Four Star Holding Co., 178 F.3d 97, 101 (2d Cir, NLY.
1999); Abercrombie v. College, 438 F. Supp. 2d 243, 258 (S8.D.N.Y. 2006).

None of these criteria are met here. The parties and issues are different in the State and
Federal actions. Judge Ryba resolved the case based on principles of State law not on
factfinding, thus any professed concern about possible collateral estoppel effect is misplaced.
The State actions concern (1) the ability of the Legislature to delegate law-making to a
Committee of this sort and (2) whether the Committee even had the authority to address outside
income under the particular delegation made to it by the Legislature. Here, the issue is,
assuming appropriate delegation, whether or not the Committee’s lawmaking contravened the
United States Constitution. That is an ordinary function for a Federal Court to decide which has
not been raised in the State proceedings — to determine if a State law violates the United States
Constitution.
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 4 of 41

Pre-motion letter
July 25, 2019
Page 4

Qualified Immunity

Qualified immunity is not a bar to this action against the individual defendants. Qualified
immunity is an affirmative defense. Nevertheless, defendants argue without basis that plaintiffs
should plead against qualified immunity. The Second Circuit stated on the contrary: “Qualified
immunity, an affirmative defense on which the defendant officials bear the burden of proof
[citations omitted], ‘protects public officials performing discretionary functions from personal
liability in a civil suit for damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known,’” Vincent v.
Yelich, 718 F.3d 157, 166 (2d Cir, 2013).

Defendants have made no allegations that they should not have been weil aware of the
legal principles that form the basis for the complaint. Plaintiff of course has a duty of candor to
the Court. Plaintiff's cause of action for violation of the republican form of government clause is
novel and arguably could not have been expected by defendants. That clause was held to be non-
justiciable in an opinion by then Chief Justice Taney the author of the Dred Scott decision.
However, plaintiffs believe that recent comments by the United States Supreme Court indicate
that the republican form of government clause is not devoid of meaning. See discussion of the
republican form of government clause infra.

First Amendment

Plaintiffs’ First Amendment analysis demonstrates that under the logic of the Citizens
United decision, the Pay Committee cannot in effect force businessmen, lawyers, and others to
give up their incomes to serve in the State Legislature, Citizens United says that requirements of
this kind are a subterfuge for limiting the content of speech, since different occupations
necessarily carry with them different perspectives on politics and legislation,

Defendants’ letter does not contain any analysis of the First Amendment other than to say
that Citizens United was decided on very different facts than this case. However, plaintiffs’
complaint quotes at length the First Amendment analysis in Citizens United upon which
plaintiffs rely and why it applies here. Defendants have done nothing to explain why that logic is
faulty. Plaintiffs therefore rely on the complaint, without the need of amending same.

Equal protection

Defendants’ letter asserts that rational basis review is applicable to plaintiffs’ equal
protection claim. Defendants are incorrect. Their letter ignores the fact that classifications that
implicate First Amendment free speech considerations are subjected to strict scrutiny. Therefore,
these classifications are treated no differently than the “suspect classifications” that defendants
assert are lacking in this case. Phillips v. City of Dallas, 781 F.3d 772, 778-779 (Sth Cir. 2015)
(speech may nonetheless be subjected to limitation if the Government interest is compelling);
MacKenzie v. Snow, 675 F.Supp. 1333, 1339, 1341 (N.D.Ga. 1987) (applying compelling state
interest test, noting that all First Amendment challenges may be transformed into equal
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 5 of 41

Pre-motion letter
July 25, 2019
Page 5

protection challenges just by focusing on the classification embodied in the legislative scheme,
and applying the compelling state interest test under the equal protection clause as well).

There is no need to amend the complaint. It adequately pleads the correct equal
protection analysis.

Unconstitutional Conditions

The doctrine of unconstitutional conditions holds simply that "the government may not
place a condition on the receipt of a benefit or subsidy that infringes upon the recipient's
constitutionally protected rights, even if the government has no obligation to offer the benefit in
the first instance." Alliance for Open Socy. Intl, Inc. v. United States Agency for Intl. Dev., 651
F.3d 218, 231 (2d Cir 2011). Plaintiffs receive compensation for holding an elected office that is
a benefit granted to Plaintiffs by the New York State government. The laws that Plaintiffs now
challenge condition Plaintiffs’ receipt of this benefit on the performance of certain actions, which
Plaintiffs may not be constitutionally permitted to undertake.

First, Plaintiffs have property interests in their or their spouses law practices and
attorney's licenses. Pursuant to the outside income ban, Plaintiffs would be required to give up
their law practices along with any meaningful use of their law license — their property — in order
to obtain income from their legislative office.

Similarly, the law conditioning payment of a legislator's salary on passage of timely
budget, may compel the legislator to vote affirmatively on a budget proposal in order to receive
compensation. Thus, his or her salary benefit would be conditioned on compelled speech. Both
of these allegations detail core cases of the unconstitutional limitations doctrine. Plaintiffs are
being forced to forgo their constitutional rights to their property and freedom of speech and
conscience to obtain a government benefit.

Thus, Plaintiffs claim should not be dismissed. Nor is amendment of the complaint
necessary.

Due Process

Defendants point out that plaintiffs who are Assemblymembers voted for the Pay
Committee. They neglect to point out that nothing in the relevant statute authorized the
Committee to address “Outside Income,” Without that authorization, there can be no notice in
the sense of notice and an opportunity to be heard. -

Furthermore, defendants appear to have little understanding of the legislative process.
The mere fact that the Assembly and Senate could have met to override the Pay Committee
ignores the fact that this would have required a special session of the legislature, and none of the
plaintiffs had the power to convene a special session,

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 6 of 41

Pre-motion letter
July 25, 2019
Page 6

Wholly apart from the question being litigated in State Court as to whether the
Committee had legislative authority to consider Outside Income limitations, plaintiffs in this
action contend that, once the Committee decided in secret to limit Outside Income, it could not
issue its decision by surprise without giving notice of its proposed rules and inviting comment.
That would not be required if the Committee were legislating solely to bind future legislatures.
But instead the Committee purported to strip a specific class of legislators of their Outside
Income mid-term. Since a specific group was targeted, those earning outside income, notice and
an opportunity to be heard had to be given on the proposed rule, not just, as defendants contend,
on the meetings of the Committee in general. Defendants focus only on the fact that the
Committee gave notice of its meetings. That is not sufficient when a particular class is targeted.
Wheeler v. Cohen, 2015 U.S. Dist LEXIS *9-10 (D.Vt. 2015) (“a due process claim is available .

. with legislation targeted at a particular individual or small group of individuals.”). Nor was
there any basis for plaintiffs to suspect that outside income would be addressed, as it was not
referenced in the enabling legislation setting forth the tasks that the Committee was to perform.

There is no need to amend the complaint to address the procedural due process issue.
The appropriate analysis is already pleaded.

Contracts Clause

Historically legislative salaries were low because members were allowed outside income.
The Pay Committee acknowledged that a substantial increase in the pay of legislators was long
overdue. Indeed, according to the Committee, “the $79,500 base salary for lawmakers now has a
purchasing power of $51,401 over 1998 when it was enacted.” Report, p. 11. The Committee, in
addition to raising legislative pay, indicated that it was transforming the legislature into a full-
time body, which it was not historically, id. at 10, and that it had the power to regulate even
compensation not paid by the State, p. 18. The Committee argued in its report that outside
income and State salary were inextricably intertwined but now inconsistently comes before this
Court and says that its actions against outside income should be looked at separately from
legislative salary.

Thus, the provisions of the New York State constitution setting the two-year term and
preventing reduction in pay, by the very logic of the Pay Committee itself, prevent lowering
legislative compensation during the current term, The Pay Committee could have avoided a
challenge under the contracts clause if it had adopted rules that apply only after the current
legislative term expired. But it did not do so. The changes take place mid-term.

Since additional facts need to be pleaded in the complaint in further support of plaintiffs’
position on this issue, plaintiff seeks to amend the complaint accordingly.

Republican Form of Government
Plaintiffs’ complaint argues that allowing unelected commissions to make laws, as

opposed to recommendations, can under circumstances violate the clause in the United States
Constitution mandating that the States have a republican form of government. Defendants are
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 7 of 41

Pre-motion letter
July 25, 2019
Page 7

correct that the republican form of government or guarantee clause was held to be non-justiciable
in a decision written by the ardent pro-slavery advocate Chief Justice Roger Taney. Luther v.
Borden, 48 U.S. 11 (1849).

Commentators have long disagreed. See The Guarantee Clause, by Ryan C. Williams,
132 Harvard Law Review 602 (2018); Death By a Thousand Cuts: The Guarantee Clause
Regulation of State Constitutions, by Jacob M. Heller, 62 Stanford Law Review 1711 (2010);
Redeeming the Welshed Guarantee: A Scheme for Achieving Justiciability, by Ethan Leib, 24
Fordham Law Review 143 (2002); Cases Under The Guarantee Clause Should Be Justiciable,
by Erwin Chemerinsky, 65 University of Colorado Law Review 849 (1994); American
Constitutional Law, 2d Edition, by Laurence H,. Tribe, at page 398, (1988); The Guarantee
Clause and State Autonomy: Federalism for a Third Century, by Deborah J. Merritt, 88
Columbia Law Review 1 (1988); The Guarantee of Republican Government: Proposals for
Judicial Review, by Thomas C. Berg, 54 University of Chicago Law Review 208 (1987);
Democracy and Distrust: A Theory of Judicial Review, by John H. Ely, at Pages 118 to 123
(1980); The Guarantee Clause of the U.S. Constitution, by William Wiecek, at pages 287 to 300
(1972); The Guarantee Clause of Article IV, Section 4: A Study in Constitutional Desuetude,
by Arthur Bonfield, 46 Minnesota Law Review 513 (1962).

Recently, the modern Supreme Court of the United States has repeatedly questioned the
wisdom of the Taney decision. In New York v. United States, 505 U.S. 144 (1992), Justice
Sandra Day O’Connor, writing for the majority, strongly asserted that the Court may indeed
view claims, brought under Article IV, section 4’s guarantee of a republican form of government,
as justiciable, “The view that the Guarantee Clause implicates only nonjusticiable political
questions has its origin in Luther v. Borden, 7 How. 1 (1849) ... This view has not always been
accepted. ... Contemporary commentators have likewise suggested that courts should address the
merits of such claims, at least in some circumstances,” Id. at 184-185, Accord, Arizona State
Legislature vy. Arizona Independent Redistricting Commission, 135 S.Ct. 2652, 2660 fn. 3
(2015) (Ginsburg, J.) (citing Justice O’Connor’s view) and 135 8.Ct. at 2687 (Roberts, J.,
dissenting) (“It cannot be presumed that any clause in the constitution is intended to be without
effect; and therefore such a construction is inadmissible.”); Reynolds v. Sims, 377 U.S. 533,
582 (1964) (only “some questions raised under the Guaranty Clause are nonjusticiable”’).

Plaintiffs believe the time is right to squarely address the justiciability of the republican
form of government clause. Counsel for plaintiffs is fulfilling its duty to advocate in good faith
for a change in the law on this issue. So there is no need to amend this portion of the complaint.

In sum, amendment of the complaint is needed only with respect to Count V, the
impairment of contracts claim, and to clarify that plaintiffs challenge not only the Pay
Committee’s linkage of salary increases to passage of an on-time budget but also the provision of
New York State law which, prior to the Committee’s ruling, precluded legislators from receiving
salary if they did not pass on on-time budget until such time as a budget was passed.

‘Thank you for your consideration.
Case 1:19-cv-05015-PKC

Pre-motion letter
July 25, 2019
Page 8

Enclosure

Document 21 Filed 07/30/19 Page 8 of 41

Very truly yours,

  
 

GE LLP
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 9 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 1 of 33

ONITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP G. STECK, THOMAS J. ABINANTI, JOHN T.
MCDONALD Il, PATRICIA K. STECK, JANET LONGO-
ABINANTI, AND JOSEPH E. O'BRIEN,

 

Plaintiffs, COMPLAINT
_ ~ against -
Civil Action No.
THOMAS P. DINAPOLI, H. CARL MCCALL, SCOTT
STRINGER, WILLIAM C., THOMPSON, JR., and THE
STATE OF NEW YORK,

 

Defendants,

 

The plaintiffs, Phillip G, Steck, Thomas J, Abinanti, John T. McDonald Hl, Patricia K,
Steck, Janet Longo-Abinanti, and Joseph E. O’Brien, by their attorneys, Cooper Erving & Savage
LLP, respectfully allege as follows:

INTRODUCTION AND JURISDICTIONAL STATEMENT

1. This is a civil rights action brought pursuant to 42 U.S.C. § 1983 and the principles of
constitutional law first enunciated in Ex parte Young, 209 U.S, 123 (1908), to redress violations
of plaintiff's rights under Article 1, section 10, clause 1, Article IV, section 4, and the First, Fifth,
and Fourteenth Amendments to the United States Constitution.
2. Plaintiffs challenge the unique “outside income” rules adopted by the New York State
Committee on Legislative and Executive Compensation, an appointed and not elected body, as
violating the aforementioned constitutional provisions,
3. No other State in the nation has remotely similar “outside income” rules. Indeed, the
National Conference of State Legislators advised that such rules do not exist at all in any other

state.

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 10 of 41

 

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 2 of 33

4. Defendants, their agents and employees have, under the color of state law, subjected
plaintiffs to an unlawful interference with plaintiffs’ peaceful exercise of their constitutionally
protected speech, have denied them equal protection of the law by favoring certain forms of
“outside income” as compared to others, violated plaintiffs’ right to due process of law, violated
their right to be free from the impairment of contracts entered into between the legislator
plaintiffs and the State of New York (Article 1, section 10, clause 1), and contravened the
constitutional requirement that each state have a republican form. of government (Article IV,
section 4). Property herein refers variously to the plaintiff legislators’ rights as elected officials
not to have their State-guaranteed compensation or benefits reduced in the middle of their term of
office and/or not to have the value of their Jaw practice or law license or pharmacy license or
pharmacy business taken from them or their respective spouses.

5, Declaratory and injunctive relief is sought against the State of New York because the
violations of the First and Fourteenth Amendments are ongoing ad infinitum and apply to all 150
members of the New York State Assembly, all 63 members of the New York State Senate, and
all persons who may choose to run for New York State legislative office in the future. A
significant number of the members of the Legislature are practicing attorneys in addition to
plaintiffs, Others are in a variety of professions from which they earn outside income such as
pharmacists, funeral directors, occupational therapists, insurance agents, farmers, business
managers, etc,

6. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question
jurisdiction) and 28 U.S.C. § 1343 (civil rights jurisdiction),

7. Venue is properly laid in the Southern District of New York, under the provisions of 28

U.S.C, § 1391, in that all, or a substantial part, of the events or omissions giving rise to the

2

 
Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 3 of 33

claims alleged herein occurred within this District, or are located in this District, at least one or

more of the defendants reside within this District, and all defendants have offices in this District.
PARTIES

8. At all times relevant to the complaint, plaintiff, Phillip G. Steck, was and still is a resident

of the Town of Colonie, County of Albany, State of New York, and a citizen of the United

States.

9, . At all times relevant to the complaint, plaintiff Thomas J. Abinanti was and still is a

resident of the Town of Mount Pleasant, County of Westchester, State of New York, and is a

citizen of the United States,

10, At all times relevant to the complaint, plaintiff John T. McDonald III was and still is a

resident of the City of Cohoes, County of Albany, State of New York, and is a citizen of the

United States.

11. At all times relevant to the complaint, plaintiff Patricia K. Steck was and still is the

spouse of Phillip G. Steck and shares the same residence as him.

12.  Atall times relevant to the complaint, plaintiff Janet Longo-Abinanti was and still is the

spouse of Thomas J. Abinanti and shares the same residence as him.

13, At all times relevant to the complaint, plaintiff Joseph E. O’Brien was and still is a

resident of the Town of Colonie, County of Albany, State of New York.

14. In November, 2018, plaintiff Steck was re-elected to his fourth two-year term in the New

York State Assembly. He represents the residents of Colonie, Niskayuna, and the City of

Schenectady.
Case 1:19-cv-05015-PKC Document ?1_Filed.07/30/19 Page 12 of 41
Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 4 of 33

15. Plaintiff Abinanti was first elected to the New York State Assembly in 2010, In
November, 2018, Abinanti was re-elected to his fifth two-year term in the New York State
Assembly. He represents the residents of the towns of Greenburgh and Mount Pleasant.

16. In November 2018, Plaintiff McDonald was re-elected to his fourth two-year term in the
New York State Assembly. He is the former Mayor of Cohoes, New York, and represents that
city as well as the cities of Watervliet and Rensselaer, portions of the cities of Troy and Albany,
and the towns of Waterford, North Greenbush, and Green Island.

17. Atall times relevant to the complaint, defendant Thomas P. DiNapoli was Comptroller of
the State of New York and a member of the Committee on Legislative and Executive
Compensation. He is sued in his personal capacity. Defendant DiNapoli has an office in the
Southern District of New York.

18. At all times relevant to the complaint, defendant H. Carl McCall was Chair of the
Committee on Legislative and Executive Compensation. He is a former State Senator, a former
New York State Comptroller, a former member of the Board of the New York Stock Exchange,
and a member of the SUNY Board of Trustees, as well as a member of various corporate boards.
Mr, McCall is sued in his personal capacity. Defendant McCall resides in and/or has an office in
the Southern District of New York.

19, At all times relevant to the complaint, defendant Scott Stringer was the Comptroller of
the City of New York and a member of the Committee on Legislative and Executive
Compensation. Mr. Stringer is sued in his personal capacity. Defendant Stringer resides in
and/or has an office in the Southern District of New York,

20. At all times relevant to the complaint, defendant Wiham C. Thompson, Jr. was a former

Comptroller of the City of New York and a member of the Committee on Legislative and

4

 

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 13. 0f 41

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 5 of 33

Executive Compensation. Mr. Thompson is sued in his personal capacity, Defendant Thompson
resides in and/or has an office in the Southern District of New York.
21. The claims against the State of New York are limited to declaratory, injunctive relief, and
attorneys’ fees.
22, The claims against the individuals are for declaratory, injunctive, and damages relief, and
attorneys’ fees,

FACTUAL ALLEGATIONS
23. Sheldon Silver served as Speaker of the New York State Assembly from 1994 until 2015.
During his tenure, he amassed tremendous political power and was able to use his position as
Speaker to leverage “outside income” from work, sometimes ostensibly legal work, that he did
not personally perform and which he hid from the public. As a result, he was convicted of
crimes under federal law and sentenced to prison.
24, Following Silver’s conviction, New York State enacted comprehensive requirements for
the disclosure of all outside income of legislators. Plaintiff Steck, for example, has in the last
three years filed spreadsheets disclosing all legal fees over $5,000 which were based on his own
legal work or legal work of any attorney in his law firm, Cooper Erving & Savage, LLP, to whom
he referred legal work, Clients, amounts paid for services on behalf of those clients, and the
nature of the matter are publicly disclosed. Any member of the public can readily ascertain
whether that legal work actually conflicts with plaintiffs duties as a member of the State
Assembly. No such conflict has been identified. Plaintiffs do not deny that a potential conflict
may occasionally atise which would require an attorney to avoid the representation, and the
plaintiffs who are attorneys do that. Lawyers in private practice who are not legislators often

face a variety of potential conflicts of interest that require them to avoid the representation.

5
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 14 of 41

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 6 of 33

Evaluating whether a conflict of interest may preclude representation of a particular client is a
routine everyday part of law practice,

25, No issues regarding outside income have arisen since the full disclosure legislation went
into effect.

26. Meanwhile, there was corruption in the Executive Branch of New York State
government. Joseph Percoco, the current Governor's former campaign manager, deputy
executive secretary, and longtime confidant was convicted under federal law of using his
government position to leverage outside income for himself and his wife, and he was sentenced
to prison.

27. Other examples may be cited from the Executive Branch of so-called “outside income.”
The Governor of the State of New York in 2017 benefitted from lawful outside income. He
received $738,000 for a memoir that sold only 3,200 copies. The publisher of the book is a
subsidiary of News Corporation. Moreover, his Commissioner of Health in 2018 failed to
disclose “outside income” of $61,000 per year he earned on top of his salary.

28. A Comptroller of the State of New York, an independently elected executive, was
convicted of corruption and sentenced to prison.

29. Plaintiffs do not deny that at the very pinnacles of power in New York State unscrupulous
persons have sought to purchase influence. That is actually far less likely in the case of rank and
file legislators who have to work with many other members in order to pass legislation.

30. In 2019, the State Legislature will be in session 58 days during the first six months of the
year. On non-session days, legislators work on bills, seek co-sponsorship of other bills, engage

in constituent correspondence, and constituent advocacy, They also meet with constituents and
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 15 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 7 of 33

attend events in their respective districts. However, when the Legislature is not in session for the
remaining six months of the year, the opportunity to earn outside income surely exists.
31. In comparison, during the period 2001 through 2016, the United States House of
Representatives averaged over 130 session days.
32. The members of the State Legislature had received the same base pay of $79,500 since
1998. The Legislators do not receive any pay if a budget is past due until such time as a budget is
passed. This is a law the Legislature itself adopted. -
33. In the 2018 legislative session, after past attempts at a similar approach failed, the
Legislature created the Committee on Legislative and Executive Compensation to evaluate
whether legislators and high-level executive employees were entitled to a pay increase and in
what amount. The Committee’s “recommendations” were to have force of law if adopted by a
certain deadline prior to the commencement of the 2019 legislative session, which deadline was
met.
34, The Committee was tasked in the New York State budget, Part HHH of Chapter 59 of the
Laws of 2018, with the following:
§ 2. 1. In accordance with the provisions of this act, the committee shall
examine the prevailing adequacy of pay levels, allowances pursuant to
section 5-a of the legislative law, and other non-salary benefits, for
members of the legislature, statewide elected officials, and those state
officers referred to in section 169 of the executive law.
2. The committee shall determine whether, on January 1, 2019, the

annual salary and allowances of members of the legislature, statewide

 
Case 1:19-cv-05015-PKC Document 21 Filed.07/30/19_ Page 16 of 41

 

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 8 of 33

elected officials, and salaries of state officers referred to in section 169 of
the executive law, warrant an increase.
3. In discharging its responsibilities under subdivision two of this section,
the committee shall take into account all appropriate factors including, but
not limited to: the parties’ performance and timely fulfillment of their
statutory and Constitutional responsibilities; the overall economic climate;
rates of inflation; changes in public-sector spending; the levels of
compensation and non-salary benefits received by executive branch
officials and legislators of other states and of the federal government; the
levels of compensation and non-salary benefits received by comparable
professionals in government, academia and private and nonprofit
enterprise; the ability to attract talent in competition with comparable
private sector positions; and the state's ability to fund increases in
compensation and non-salary benefits.
35, The Committee’s enabling legislation nowhere mentions the phrase “outside income.” A
limitation on “outside income” is a matter of pure government policy unconnected to the budget.
New York State law prohibits the inclusion of pure policy matters in the budget.
36. Some newspapers, lobbying organizations, and the Governor had advocated a limit on
“outside income” for some time,
37. Apparently influenced by the agitation of those referred to in ¥ 36, the Committee
determined that it had the authority to limit “outside income” but imposed “outside income”

limitations only on legislators. No “outside income” limitations were imposed on the members
 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 9 of 33

of the executive branch over which the Committee also had authority, notwithstanding the

examples of corruption in the executive branch cited earlier,

38. The Legislature never adopted the Committee’s recommendations nor ever gave a clear

delegation to the Committee to restrict “outside income.”

39, The Committee imposed the following outside income limitations:
New York shall limit receipt of outside carned income to eliminate both
the perception of and any actual conflicts of interest amongst the
membership of the two houses and shall completely eliminate outside
earned income where there is a fiduciary relationship including service on
a board of a company whether for-profit or not-for-profit, to serve as an
attorney, financial advisor, consultant or in any other capacity where the
public could question whether the employer or the citizens of this state are
being properly served. In all cases, where employment is not prohibited, a
hard cap of 15% of legislative base salary shall be imposed on outside
earned income to ensure that the primary source of earned income is from
the state. Specifically, the prohibited activities are:
+ receiving compensation for affiliating with or being employed by a firm,
partnership, association, corporation, or other entity that provides
professional services involving a fiduciary relationship, except for the
ptactice of medicine;
+ permitting their name to be used by such a firm, partnership, association,

corporation, or other entity;
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 18 of 41

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 10 of 33

+ receiving compensation for practicing a profession that involves a
fiduciary relationship except for the practice of medicine,

* receiving compensation as an officer or member of the board of an
association, corporation or other entity;

- receiving compensation for teaching, without prior notification to and
approval from the legislative ethics commission;

+ receiving advance payments on copyright royalties, fees, and their
functional equivalents.

The limitation on outside earned income shall be $18,000.

Outside carned income shall mean wages, salaries, fees, and other forms
of compensation for services actually rendered. It shall not include any: (1)
salary, benefits, and allowances paid by New York state;

(2) income attributable to service with the military reserves or national
guard;

(3) income from pensions and other continuing benefits attributable to
previous employment or services;

(4) income from investment activities, where the member's services are not
a material factor in the production of income

(5) income from a trade or business in which the member or their family
holds a controlling interest, where the member's services are not a material
factor in the production of income,

6) copyright royalties, fees, and their functional equivalent, from the use

or sale of copyright, patent and similar forms of intellectual property

10

 

 
 

_ Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 19 of 41

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 11 of 33

rights, when received from established users or purchasers of those rights;

and

(7) compensation for services actually rendered prior to January first, two

thousand twenty, or prior to being sworn in as a member of the legislature.
40. Outside income would be limited to 15% of legislative income, though outside income
for lawyers was entirely barred.
41. Legislative salaries are not at issue in this action. For background purposes, the
Committee also raised legislative salaries as follows: $110,000 in 2019, $120,000 in 2020, and
$130,000 in 2021. Thus, the amount of “outside income” a non-lawyer could earn would
increase through 2021 because 15% was calculated on top of those salaries.
42. But, to repeat, real practicing lawyers are banned from “outside income” entirely,
ostensibly because of one lawyer Sheldon Silver’s misdeeds, though he did not represent any
clients in the course of unlawfully obtaining “outside income.” Silver’s activity consisted
entirely of steering legal business.
43. The Committee also made the scheduled increases in legislative pay in 2020 and 2021
contingent on the legislature enacting a timely budget. Unlike the limitations and ban on
“outside income,” this contingency was specifically authorized in Part HHH § 2(4)(b).
44, The Committee’s report said it considered the salaries of New York City Council
members, which are $148,500. The Legislature has 90 members who reside in New York City.
These State legislators are all paid less than their City counterparts.
45, The Committee said it applied the Congressional model. That is incorrect. According to
the Congressional Research Service, Congressional base pay is 5174,000. Representatives and

Senators may earn “outside income” Himited to 15% of the annual rate of basic pay for level II of

1]

 

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 20 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 12 of 33

the Executive Schedule. Thus, outside income is not tied to members’ salary but to a position
deemed comparable in the Executive branch. The current limit is $28,050.

46. Judicial salaries in New York are in the neighborhood of $200,000.

47. The collective bargaining agreement between the State and the Public Employees
Federation contains salaries for civil servants that far exceed the salaries of legislators.

48, Congress, unlike the New York State Legislature, voted to impose that limit on itself,
The limit was not imposed by an unelected Committee, which lacked a clear delegation of
authority to do so. The Committee’s enabling legislation never referred to “outside income.”

49, Speaker Carl Heastie of the New York State Assembly and former Senate Majority
Leader John Flanagan, who negotiated the statute authorizing the Committee on Legislative and
Executive Compensation with Governor Andrew Cuomo, both stated publicly that the three of
them agreed that the Committee was not authorized to take up the question of outside income, In
public statements, the Governor did not contradict that assertion but simply said the end result of
the Commission’s report was the law now.

50. The outside income limitation has some very notable characteristics:

a. The Committee justified it on the ground of avoiding corruption.

b. The Committee’s ostensible justification for its actions is called into question by
its decision to restrict outside income rules solely to the State Legislature when in
fact there has been corruption in the Executive Branch with respect to outside
imcome and conflicts of interest could arise in the Executive Branch as well.

c, Physicians are completely exempt from the outside income limitation even though
the practice of medicine is heavily regulated in the State of New York, spending

on health care is the second largest expenditure in the New York State budget, the

12
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 21 of 41

 

 

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 13 of 33

State administers a Medicaid program (and also regulates health insurance) which
often creates conflicts with the financial interests of physicians, and the State
Assembly has passed a single payer health insurance bill which clearly will impact
the interest of physicians.

d. Plaintiff McDonald is both a pharmacist and a member of the Assembly. Plaintiff
McDonald is the owner and operator of an independent pharmacy, Marra’s, which
has existed in in the City of Cohoes since 1931 and is well-known for providing
certain specialized medical services and equipment that “chain” pharmacies do
not, His outside income will be restricted under the new rule, whereas physicians
are not limited at all. It is difficult to understand why the outside income
limitations would not apply to physicians but would apply to pharmacists, nurse
practitioners, and other allied health professionals, such as occupational therapists,
for example. It is difficult to understand why the Committee would disfavor the
service in the legislature of owners of independent small businesses.

e. Retirement income is unrestricted, and not even deducted, from the legislative
salary, even if such retirement income is earned from the State of New York or
municipal government within the State, In 2018, plaintiff Steck ran against a
retired police officer whom, if he had been elected, would have been able to keep
his entire pension, which is likely substantial, plus his legislative salary plus an
additional 15% in outside income he received from a variety of other business
ventures,

f None of the members of the Committee were attorneys and appear quite

unfamiliar with what practicing lawyers actually do, For example, it is difficult to

13
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 22 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 14 of 33

understand how an exclusively appellate practice, in which arguments are briefed
on an existing record, or brief writing, would implicate any of the fiduciary
concerns cited by the Committee.

g. Doctors are fiduciaries to their patients in the sense that they also cannot disclose
confidential patient information. Both doctors and lawyers are subject to
malpractice liability for negligence, but that is not a fiduciary duty. The second _
largest component of the State budget is Medicaid spending. All doctors have an
interest in how much money is allotted for Medicaid spending and how that
money is spent. The New York State Legislature also heavily regulates the
practice of medicine and public health, while lawyers’ conduct is regulated most
heavily by the Courts. Conflicts of interest are thus highly likely to arise in the
case of physicians who serve as legislators.

h. Investment income is unlimited. A successful personal injury lawyer who banked
several million dollars would be able to keep the income from that investment
while lawyers who have less lucrative practices would be disadvantaged,

i. Retirement income is unlimited. Retirees may thus both collect retirement income
and serve in the legislature, even though, in the case of retirees from public
service, the legislature often considers rules relating to retirement from public
service. -

;. A member who owned thousands of apartments could live off the rental income,
whereas a home-builder, and there is one member of the Senate who is in that

business, would be disadvantaged.

14
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 23 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 15 of 33

k. The Committee effectively established a means test for holding public office.
Only those whose current financial obligations could be met purely on a
legislative salary could afford to run for the Legislature. Those able to financially
afford to serve in the New York State Legislature would be limited to the wealthy,
young people for whom the salary is advantageous compared to most young

people, single people without dependents, people with wealthy or high earning

spouses, and those with the means to live off investments. Persons in the middle .

of their career with the responsibility of paying college tuition for their dependents
(which is a high percentage of New Yorkers) would be disadvantaged.
Furthermore, some members come from districts with very high rents or costs of
home ownership. Without the benefit of some source of outside wealth, they
would be precluded as a practical matter from serving in the Legislature, in the
absence of some source of wealth.
51. For these reasons, the outside income rules of the Committee will reduce the choices
of candidates available to the voters.
52. For these reasons, the diversity of occupations available to contribute to legislative
debate will be dramatically reduced. The practical knowledge and experience that legislators
could bring to bear on matters being considered would be severely restricted. A legislature of
professional legislators staffed by former legislative aides who then ran for office would be much
more likely.
53. Plaintiff O’Brien is a citizen of the 110° Assembly District represented by plaintiff
Steck. His choices as a voter would be limited if the outside income limitation/ban favored
certain occupations over others in their ability to run for public office.

15

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 24 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 16 of 33

54, New York has a judicial pay commission, but the comparison between judges and
legislators is inapposite. The Supreme Court has stated: “Politicians are expected to be
appropriately responsive to the preferences of their supporters. Indeed, such ‘responsiveness is
key to the very concept of self-governance through elected officials.’ The same is not true of
judges. In deciding cases, a judge is not to follow the preferences of his supporters...”
Williams-Yulee v. Fla. Bar, 1358. Ct. 1656, 1667 (2015).

55, The circumstances of lawyers who are also legislators vary.

56. Plaintiff Steck practices as a member of a law firm. The “outside income” rules of
the Committee reduce the value of plaintiff's partnership interest in his law firm and of his wife,
plaintiff Patricia Steck, since she, under New York common law, has a property interest in her
husband’s partnership in the law firm. Unlike other professions or businesses, lawyers cannot
sell their interest to a non-lawyer, nor is that interest readily transferable to another lawyer
because clients seck the unique services of that particular lawyer. This is particularly true for
plaintiff as he is a civil rights attorney, and there are very few of those practicing in the Northern
District of New York, where Steck’s office is located. By practicing in a firm, Steck has the
support of other lawyers who can handle certain tasks for him while he is working in the
legislature. Nonetheless, Steck’s experience in civil rights law has been built up over 30 years in
practice in courts all over the State of New York and in other states. That experience is not
transferrable to any member of his law firm. Furthermore, Steck represents clients in matters
outside the State of New York, He is currently handling a sex discrimination case in the District
of Rhode Island against a federal agency. That work has no conceivable relationship to what he

does as a State Legislator in New York, yet is completely banned by the Committee’s rules.
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 25 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 17 of 33

57. On the other hand, plaintiff Abinanti is a solo practitioner. His wife, plaintiff Janet
Longo-Abinanti, has a property interest in his law practice under the common law of the State of
New York. The mules of the Committee are particularly harmful to solo practitioners. Abinanti’s.
solo practice has included civil litigation, criminal defense, real estate, smail business
transactions, drafting wills and trusts, probating estates, acting as a guardian ad litem: and motor-
vehicles infraction defense. Since his election in 2010, Abinanti has limited his law practice to
accommodate the demands of his public office, to conform to the: ethical proscription that.
lawyers must avoid conflicts of interest, and to comply with the disclosure requirements
concerning outside income of legislators. He has limited his law practice to real estate, wills,
estates, litigation of election law matters, and an occasional vehicle and traffic defense — all
mostly on behalf of long-time clients. Therefore, Abinanti hes shifted his income to a
combination of income sources, with his legislative salary being the largest portion and his law
income being a small but necessary component. The pay commission mandate prohibiting
members of the legislature from practicing law will require Abinanti fo close his law practice,
which will have severe negative impacts on Abinanti, his family, and his clients, as follows:

a, First, the pay commission ruling will deprive Abinanti and his wife of a
significant asset — a law practice that he has built over 40 years and which has no
continued value without his participation. Also the pay commission mandate that
will require plaintiff Abinanti to close his law practice would cause adverse
negative immediate financial impacts to the entire Abinanti family which includes
their 19 year old son who has autism and who attends a Pleasantville High School
special needs extended program, is incapable of living on his own, and for now
and in the foreseeable future will continue to live with plaintiffs.

1?
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 26 of 41

 

 

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 18 of 33

b. Second, the pay commission ruling will adversely affect Abinanti’s clients by
depriving them of a long-time advisor. Replacing Abinanti or any other lawyer-
legislator may cause clients to expend significant funds to familiarize a new
attommey with their matters, some now pending and some that may arise in the

future requiring knowledge of the client's circumstances in order to handle

 

appropriately, It will also require the lawyer-legislator to transfer files to and brief
anew attorney without compensation. Especially in litigation matters, which may
take years to complete, the prior experience of counsel built up over time for the
benefit of the client, wil] be lost.

c. Third, the pay commission ruling could force Abinanti to (1) violate his fiduciary

obligation to his clients to maintain files and records and respond to former clients

and inquiries regarding previous matters for which he will not be able to be
compensated, or alternatively, (2) continue to bear the cost of file maintenance,
professional insurance, etc, without compensation to the cover these costs.
Plaintiff Abinanti does not have a law firm to perform those functions.

d, Fourth, the pay commission ruling is vague with no parameters and guidelines. It
could be interpreted to prohibit not just the practice of law for remuneration on

behalf of “strangers” but even representation of a spouse, child, or other family

members or the administration of a family member’s estate, the functioning as a
court-appointed guardian for a family member, and a wide range of other
activities if there is any benefit that could be characterized as income. For
example, a member of the Assembly would be prohibited from taking a

commission for fulfilling the duties of an executor named in the will of a family

18
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 27 of 41

 

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 19 of 33

member. None of these activities could in any way be seen as in conflict with

performing the duties of a member of the New York State Assembly,
58. The Pay Committee’s rules also act as if being a legislator is like any other
government position. It is not. Re-election to the legislature is not guaranteed. Abandonment of
a law practice by a legislator who is later not re-elected could prove fatal to his or her ability to
resume a law practice in the event the legislator is not returned to office, thus severely
compromising the value of the former legislator’s law license. Furthermore, professionals must
pay fees and satisfy continuing education requirements to maintain licensure to guard against that
eventuality, In the case of lawyers, they will have no income other than legislative income to pay
the costs of maintaining their professional license. The disincentives for practicing lawyers to
serve in the legislature are formidable.
59, Ail members of the legislature relied on the New York State Constitution's
qualifications for seeking legislative office when they chose to stand for election. The New York
State Constitution does not impose a means test for serving in the Legislature. The pay
commission. arbitrarily, without justification and without legal authority, attempted to redefine
the constitutionally defined public office of New York State Assemblymember and Senator by
adding requirements not set forth in the New York State Constitution, on which constitutional
parameters plaintiffs relied when they first and subsequently sought election.

COUNT EL VIOLATION OF THE FIRST AMENDMENT

60. Plaintiffs repeat and reallege each of the allegations in each of the foregoing
paragraphs of the complaint,
61. In Citizens United vy. FEC, 558 U.S. 310 (2009), the Supreme Court explained that the
First Amendment protects not only the right of people to speak but the right of the people to hear.

19
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 28 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 20 of 33

The Supreme Court protected the right of the people to have a broad pool of candidates available
to choose from.' The Supreme Court’s First Amendment analysis established the following
points:

62. First, speech may be regulated through disclosure requirements, so that bans or severe
restrictions will not upheld. Less restrictive means are available. /d. at 318. New York already
has a full disclosure statute. Thus, the Pay Commission’s rules are unconstitutionally overbroad
in regulating outside income,

63. Second, it is not permissible to exact a cost on speech after the speech occurs. /d, at
336. Forcing anyone elected to the Legislature to give up outside employment, particularly mid-
term without notice, violates this principle.

64. Third, discrimination against or disfavoring different types of speakers or speakers
with particular identities is most difficult to sustain, Jd. at 339-341. Physicians are favored but
pharmacists or lawyers are not. Certain types of income are favored but others are not.

65, Fourth, the chilling effect on speakers offsets any government interest in preventing
quid pro quo corruption since there are many other methods for achieving the same end (noting
for example that judicial recusal is the appropriate remedy when a litigant played an important
role in elevating the judge to the bench, not banning speech in favor of judges). Jd. at 359-361,
“Reliance'on a ‘generic favoritism or influence theory is at odds with standard First Amendment
analyses because it is unbounded and susceptible to no limiting principle. .. . [Disclosure is a

less restrictive alternative to more comprehensive regulations of speech . . . [T]ransparency

 

| Citizens United is best known for its finding that corporations have First Amendment rights.
But that was merely a threshold issue that needed to be resolved before applying First
Amendment analysis. Whether corporations have First Amendment rights is not an issue in this
action,

20

pa meer een ene
 

 

Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 29 of 41

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 21 of 33

enables the electorate to make informed decisions and give proper weight to different speakers
and messages.” Jd, at 359, 369, 370.

66. Finally, in its analysis, the Court noted the paucity of states that had chosen to restrict
speech in the manner at issue in Citizens United. No other State has an outside income ban like
New York. /d. at 357.

67, The Court explained the philosophy underlying its ruling as follows (with cifations
omitted):

The First Amendment “has its fullest and most urgent application’ to
speech uttered during a campaign for political office." ("Discussion of
public issues and debate on the qualifications of candidates are integral fo
the operation of the system of government established by our
Constitution").

For these reasons, political speech must prevail against laws that would
suppress it, whether by design or inadvertence. Laws that burden political
speech are "subject to strict scrutiny," which requires the Government to
prove that the restriction “furthers a compelling interest and is narrowly
tailored to achieve that interest." While it might be maintained that
political speech simply cannot be banned or restricted as a categorical
matter, the quoted language provides a sufficient framework for protecting
the relevant First Amendment interests in this case. We shall employ it
here.

Premised on mistrust of governmental power, the First Amendment stands
against attempts to disfavor certain subjects or viewpoints. Prohibited,
too, are restrictions distinguishing among different speakers, allowing
speech by some but not others, As instruments to censor, these categories
are interrelated: Speech restrictions based on the identity of the speaker
are all too often simply a means to control content.

Quite apart from the purpose or effect of regulating content, moreover, the
Government may commit a constitutional wrong when by law it
identifies certain preferred speakers. By taking the right to speak from
some and giving it to others, the Government deprives the disadvantaged
person or class of the right to use speech to strive to establish worth,
standing, and respect for the speaker's voice. The Government may not
by these means deprive the public of the right and privilege to determine
for itself what speech and speakers are worthy of consideration. The

21
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 30 of 41

 

Case 1:19-cv-05015 Document 1 Filed 05/30/19 Page 22 of 33

First Amendment protects speech and speaker, and the ideas that flow
from each, [Emphasis added]

The Court has upheld a narrow class of speech restrictions that operate to
the disadvantage of certain persons, but these rulings were based on an
interest in allowing governmental entities to perform their functions.
(protecting the "function of public school education"); (furthering "the
legitimate penological objectives of the corrections system"); (ensuring
“he capacity of the Government to discharge its [military]
responsibilities"; ("[Flederal service should depend upon meritorious
performance rather than political service"), The corporate independent
expenditures at issue in this case, however, would not interfere with
governmental functions, so these cases are inapposite. These precedents
stand only for the proposition that there are certain governmental
functions that cannot operate without some restrictions on particular
kinds of speech. By contrast, it is inherent in the nature of the political
process that voters must be free to obtain information from diverse
sources in order to determine how to cast their votes. [Emphasis added] .

We find no basis for the proposition that, in the context of political speech,

the Government may impose restrictions on certain disfavored speakers.

Both history and logic lead us to this conclusion.
68. The Pay Commission rules violate the First and Fourteenth Amendment because they
favor speech by persons with investment income, real estate income, and physicians’ income
over classes of person with other types of income, such as lawyers, pharmacists, and home-
builders. The rules,are overbroad because they employ a virtually outright ban against practicing
lawyers when New York already has a full disclosure regime and abstention rules in place, a
regime that the Supreme Court has deemed adequate to addressing guid pro quo corruption
concerns. No other state has such a draconian policy. There is no government function that
cannot be performed unless outside income is limited. And, the Committee on Legislative and
Executive Compensation has deprived the voters, like plaintiff O’Brien, of their right, after full
disclosure, to evaluate whether or not they wish to choose to be represented by a person from a

particular income-earning occupation.

22
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 31 of 41

 

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 23 of 33

69. The Committee does not have the right to self-interpret its enabling legislation in a
manner that disposes of the First Amendment interests of candidates or citizens.
70. Plaintiffs are entitled to a declaration that defendants violated plaintiffs’ right of

freedom of speech while acting under color of the law of the State of New York.

7h. Accordingly, the Committee’s outside income rules are unconstitutional and null and
void.
72. Pursuant to 42 U.S.C, § 1983, defendants DiNapoli, McCall, Stringer, and Thompson

are jointly and severally liable to plaintiffs for any damages which plaintiffs may sustain as a
result of defendants’ action.

73. Plaintiffs are entitled to the reasonable attorneys’ fees, costs, disbursements, and
expert witness fees incurred in the prosecution of this action.

74. Plaintiffs are further entitled to injunctive relief precluding defendant the State of
New York from enforcing the Committee’s outside income rules, because such rules are not
limited in their import to the individual case of the plaintiffs but apply universally to all members
of the Legislature and apply on an ongoing basis in perpetuity.

COUNT I: VIOLATION OF PLAINTIFFS’ RIGHT TG
EQUAL PROTECTION OF THE LAW

75, Plaintiffs repeat and reallege cach of the allegations in each of the foregoing
paragraphs of the complaint.
76. In ifs outside income rules, the Committee classified different occupations and

different forms of income.

23
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 32 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 24 of 33

77. For example, physicians can earn unlimited outside income while serving in the
Legislature whereas a pharmacist like plaintiff McDonald is limited to 15% of his legislative
salary.

78. When First Amendment interests are implicated, the classifications must be
reasonably necessary to achieve a compelling government objective.

79. Defendants cannot demonstrate a compelling government objective because they did
not apply the restrictions to the executive branch where the government objective, if sincerely
held, would be just as compelling.

80. Defendants cannot demonstrate a compelling government objective since they have
relied on a “generic favoritism and influence theory.”

81. Defendants cannot demonstrate a compelling government objective in entirely
exempting physicians or retirees from the “outside income” rules.

82. Even if defendants could demonstrate a compelling state interest, their rules are not
reasonably tailored to fit that compelling objective since the objective could be achieved through
full disclosure laws already in place.

83. Citation to the case of Sheldon Silver is imapposite as it occurred prior to

implementation of the full disclosure rules and because Sheldon Silver was Speaker of the

Assembly. It is not logical to charge all members of the Assembly with knowledge of what
Silver was doing, as it was by its very nature clandestine, Silver was steering legal business not
representing clients, and further what Silver did would provide evidence for a compelling state
interest only insofar as the position of Speaker of the Assembly or Majority Leader of the Senate

is concerned.

24
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 33 of 41

 

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 25 of 33

84, The Committee lacked legislative authority in its enabling legislation to classify
different occupations and forms of income. It agerandized this power to itself, and should not be
allowed to do so in derogation of plaintiffs’ right to equal protection of the laws.

85. Plaintiffs are entitled to a declaration that defendants violated plaintiffs’ right to equal
protection of the laws while acting under color of the law of the State of New York.

86, Plaintiffs are entitled to relief as against all defendants as aforesaid.

COUNT Ul: PLACING UNCONSTITUTIONAL CONDITIONS
ON THE RECEIPT OF GOVERNMENT BENEFITS

87, Plaintiffs repeat and reallege each of the allegations in each of the foregoing
paragraphs of the complaint.

88. Plaintiff Jegislators’ salary, other compensation, and office as members of the New
York State Assembly are benefits conferred on them by the New York State Government and by
the People of the State of New York.

89. Article Ill, § 6 of the New York State Constitution provides that their compensation

cannot be reduced in the middle of their term of office.

90. By virtue of Article III, § 6, plaintiffs have a property interest in their legislative
salary.
91. Plaintiffs Steck and Abinanti have liberty interests in the meaningful use of their law

licenses, and plaintiff McDonald is in the same position with respect to his pharmacy license,

92, Plaintiff Steck has a property interest in the law firm Cooper Erving & Savage LLP,
of which he is a member and partner, and as an attomey who derives an income from his practice
of law. The same is true of plaintiff Abinanti, a solo practitioner. The same is true of plaintiff

McDonald with respect to his pharmacy.

25

8 een retminen n eee
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 34 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 26 of 33

93. Under New York common law, plaintiffs’ respective wives also have a property
interest in each attorney plaintiffs meaningful use of his law license, in the value of plaintiff
Steck’s partnership in Cooper Erving & Savage LLP, and in the value of plaintiff Abinanti’s solo
practice.

94, The Committee’s decision to tie legislative pay increases to passage of an on-time
budget also violates the First Amendment rights of plaintiffs and their constituents. Plaintiffs
may be forced to choose between the income necessary to avoid default on their family financial
obligations and whether to vote for a budget that harms their constituents, or which they may
oppose for a wide variety of reasons,

95, By enacting and/or by enforcing the above referenced outside income limitations on

plaintiffs as a condition their continuing to hold legislative office and receive the salary afforded

thereto, by tying pay increases to an on-time budget, and by providing that legislators are not paid

unless an on-time budget is passed, the State of New York has coercively conditioned each
plaintiff's receipt of these benefits on either forgoing his First Amendment right to speak as a
citizen and to have others hear his voice or forgoing his constitutionally protected property
interests in his law practice, legal partnership, pharmacy license and business, and his ability to
meet his and his family’s financial obligations which predated the Committee’s outside income
rules.

96. It is unconstitutional and in violation of plaintiffs’ rights under the First, Fifth, and
Fourteenth Amendments for New York State to coerce plaintiffs and their spouses into giving up
their enumerated right in their personal property by the threat of withholding the benefit of

plaintiffs’ public office and salary as a member of the New York State Assembly or to deprive

26

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 35 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 27 of 33

plaintiffs of the power of speech as an elected in the event plaintiffs wish to retain their personal
property.

97. As a citizen, plaintiff O’Brien, and others in his position, are harmed because the
withholding of pay creates an incentive for legislators to vote for a budget which includes items
which he and his fellow citizens oppose.

98. Plaintiffs are entitled to a declaration that defendants violated plaintiff's rights under
the First, Fifth, and Fourteenth Amendments to the United States Constitution while acting under
color of the law of the State of New York.

99. Plaintiffs are entitled to relief as against all defendants as aforesaid.

COUNT IV: VIOLATION OF PLAINTIFE’S RIGHT NOT TO HAVE PROPERTY
TAKEN WITHOUT DUE PROCESS OF LAW

100. Plaintiffs repeats and reallege each of the allegations in each of the foregoing paragraphs
of the complaint.

101. Plaintiffs Steck, Abinanti, and McDonald were elected for a two-year term to the New
York State Assembly. When plaintiffs sought that office, they had no notice that there would be
restrictions on outside income or that such restrictions would take effect at the beginning of the
second year of the two-year term,

102. While a term of office is held in the public trust, and plaintiffs do not have a property
interest in such term in the absence of any state law principle creating such a property interest,
Article If § 6 creates such a property interest in providing that a legislator’s compensation may
not be reduced during his term of office. It is well-established that such a property interest may

not be reduced mid-term, unless the person affected has engaged in some sort of misconduct,

27

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 36 of 41

 

 

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 28 of 33

which would establish reasonable grounds to do so, based on some existing statute authorizing
such a remedy. No such statute is applicable here.

103. Defendants, while acting under color of State law, altered the terms and conditions for
service as a Member of the Assembly mid-term by suddenly and unexpectedly reducing
plaintiff's ability to earn “outside income,” based on generic findings not applicable to the
individual plaintiffs, thus violating plaintiffs’ right not to have his property taken without due
process of law in violation of the due process clause of the Fourteenth Amendment.

104. If any of the legislator plaintiffs choose to remain in public employment, his property
interest in his respective law license/practices or pharmacy license/business has been taken in
whole or in part; if he chooses to leave public employment, his property interest in not having his
compensation reduced during his term of office has been taken, In either case, the due process
clause of the Fourteenth Amendment has been violated.

105. Plaintiffs are entitled to a declaration that defendants violated plaintiffs’ right to due
process of the law while acting under color of the law of the State of New York.

106. Plaintiffs are entitled to relief as aforesaid.

COUNT V: VIOLATION OF THE CONSTITUTIONAL PROHIBITION ON THE
IMPAIRMENT OF CONTRACTS

107, Plaintiffs repeat and reallege each of the allegations in each of the foregoing paragraphs
of the complaint.
108. Article I, section 10, clause 1 of the United States Constitution prohibits a State from

passing any law that “impairs the obligation of contracts.”

28
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 37 of 41

 

Case 1:19-cv-05015 Document1 Filed 05/80/19 Page 29 of 33

109. For example, once a private party has entered into a contract with the State of New York,
and the private party has agreed to the terms of that contract, the State cannot use its legislative
or executive power to change the terms of that contract.

110. When plaintiffs were elected to serve a two-year term in the New York State Assembly,
the terms of their contracts vested under Article II, § 6 of the New York State Constitution, such
terms included the ability to eam outside income without reduction during their term.

111. By altering the terms of plaintiffs’ contract mid-term, and eliminating plaintiffs’ ability to
earn outside income, defendants while acting under color of State law, violated the constitutional
provision concerning the obligation of contracts.

112. Plaintiffs are entitled to relief as aforesaid.

COUNT VI: UNLAWFULL RULE-MAKING IN VIOLATION OF PLAINTIFF'S RIGHT
NOT TO HAVE PROPERTY TAKEN WITHOUT DUE PROCESS OF LAW

113. Plaintiffs repeat and reallege each of the allegations in each of the foregoing paragraphs
of the complaint.

114, The Committee on Legislative and Executive Compensation failed to provide adequate
notice that it was adopting rules limiting outside income, nor what those specific rules might be.
115, The Committee did not simply engage in generic legislative rulemaking by enacting bans
on outside income that would affect future members of the legislature.

116. Rather, the Committee purported to enact such bans mid-term, thus personally affecting a
narrow class of current members of the legislature that are readily identifiable, especiaily
attorneys-at-law who were singled out for a complete ban on outside income during the last year

of their term.

29
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 38 of 41

 

 

Case 1:19-cv-05015 Documenti Filed 05/30/19 Page 30 of 33

117. By failing to give current members of the legislature notice of the proposed rulemaking
and an opportunity to be heard as to the impact of such rules on them individually, the
Committee violated plaintiffs’ right to due process of law under the Fourteenth Amendment to
the United States Constitution.

118. Plaintiffs are entitled to relief as aforesaid.

COUNT VIL: LEGISLATING UNCONSTITUTIONALLY IN CONTRAVENTION OF
THE CLAUSE GUARANTEEING THE STATES A REPUBLICAN FORM OF
GOVERNMENT
119, Plaintiffs repeat and reallege each of the allegations in each of the foregoing paragraphs

of the complaint.

120. Article IV, section 4, guarantees each state a republican form of government,

121. The heart of such clause is to have the laws of every state made by an elected,
representational state legislature. Such principle would not permit amendments to the
constitution of a State other than through an elected, representational process.

122. Under Article IV, section 4, a legislature cannot delegate to any unelected
nonrepresentational body the right to pass laws that supersede existing laws or which change the
constitution of a state. The legislature may, consistent with the republican form of government,
delegate to a commission that may have very specialized technical expertise in a particular field
the authority to use that technical expertise to fill in a provision of a statute that enacts a
particular specialized technical requirement or benefit. The delegated inquiry of the commission
must be extremely focused, detailed, and limited in its mission. In the instant matter, the
legislature did authorize a commission composed of current and former comptroilers to use their
expertise to set the government salary of legislators and certain executive branch employees and
the legislature specified the criteria to be used in determining that salary, A State legislature,

30

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 39 of 41

ee Ta

 

Case 1:19-cv-05015 Document1 Filed 05/30/19 Page 31 of 33

however, cannot delegate lawmaking in an area where such technical expertise is not required
and where the decision is to make a choice in public debate between different policy alternatives.
123. The Pay Committee, an unelected, nonrepresentational body, was not given the authority
to write a statute banning “outside income” but aggrandized power to itself and nevertheless did
so.

124. The Pay Committee engaged in lawmaking that changed the qualifications of the
members of the Legislature, which are set forth in Articles THE and XIX of the New York State -
constitution, thus usurping the processes for amending the constitution of New York State which
include passage of such amendment by two consecutive Icgislatures and ratification by the
voters.

125. Even if the Committee believed it could imply such authority for itself from its enabling
legislation, which did ‘not give it that power, such implied power is unconstitutional, as the
authority to make statutes may only be exercised by an elected representational body, which the
Commission was not.

126. The Committee consisted only of males appointed from a limited background from a very
narrow part of the geography of New York State.

127. When an unelected Committee makes laws, as this Committee did with respect to

 

“outside income,” it has contravened the requirement of a republican form of government and
invaded the province of the elected representatives of the people allocated to them in a
government founded on the separation of powers.

128. The Committee report did not purport to justify its ruling on outside income with
reference to any particularized technical expertise, thus proving that the Committee was acting
outside constitutional requirements.

31

 
Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 40 of 41

 

Case 1:19-cv-05015 Document 1 Filed 05/30/19 Page 32 of 33

129. The Committee unabashedly aggrandized to itself the ability to make laws in violation of
the requirement of a republican form of government.
WHEREFORE, plaintiffs demand judgment against defendants as follows:

A, Declaring, adjudging, and decreeing that defendants have violated plaintiffs’
constitutional rights under Article J, section 10, clause 1, Article TV, section 4, and the First,
Fifth, and Fourteenth Amendments to the United States Constitution Clause in the manner
described in this cornplaint.
B, Declaring, adjudging, and decreeing that the “outside income” rules of the Committee
on Legislative and Executive Compensation are unconstitutional and void.
C. Declaring, adjudging, and decreeing that legislative pay ot pay increases may not be
conditioned on passage of an on-time budget and declaring that any such law or rule of the
Committee on Legislative and Executive Compensation is unconstitutional and void.
D. For damages against the individual defendants to the extent permitted under 42
U,S.C. § 1983 and upon appropriate proof that plaintiff has sustained such damages.
E, For injunctive relief against the State of New York barring it from enforcing the
“outside income” rules of the Committee on Legislative and Executive Compensation on the
ground that the unconstitutional rules in question are not limited in application to the
individual plaintiffs but apply on an ongoing basis to numerous others in addition to plaintiffs
and will be recurring ad infinitum unless and until enj oined.
F, For injunctive relief against the State of New York barring it from conditioning
current or future legislative pay on whether or not an on-time budget is passed on the ground

that the unconstitutional rules in question are not limited in application to the individual

32
 

plaintiffs but apply.

Case 1:19-cv-05015-PKC Document 21 Filed 07/30/19 Page 41 of 41

 

Case 1:19-cv-05015 Document 1 Filed 05/30/19 Page 33 of 33

on an ongoing basis to numerous others in addition to plaintiffs and will

be recurring ad infinitum unless and.until enjoined.

G.

For the attorneys’ fees, expert witness fees, and costs and disbursements incurred in

the prosecution of this action.

H.

DATED:

For such other and further relief as this Court deems just and proper.

Albany, New York
May 29, 20 19

COOPER ERVING & SAVAGE LLP

Attorneys for plaintiffs

39 North Pear! Street

Albany; New York 12207
(518) 449-3900

 
 
 
   

By:

 

Phillip feck
Bar Roll #PS5318

THOMAS J. ABINANTI, ESQ.
Co-counsel for plaintiffs

291 Bear Ridge Road
Pleasantville, NY 10570
(914)°328-9000

Bar Roll # TA6533

33
